United States Court of Appeals
                                 For the First Circuit

                                            No. 05-2771

                                 FRANCIS MARCOUX, ET AL.,
                                         Plaintiffs,


         MAC'S SHELL SERVICE, INC.; CYNTHIA KAROL; JOHN A. SULLIVAN;
              AKMAL, INC.; SID PRASHAD; RAM CORPORATION, INC.;
          J&M AVRAMIDIS, INC.; THREE K'S, INC.; STEPHEN PISARCZYK,
                                Plaintiffs-Appellees,

                                                  v.

         SHELL OIL PRODUCTS COMPANY LLC; MOTIVA ENTERPRISES LLC;
                         SHELL OIL COMPANY, INC.
                            Defendants-Appellants.


                                             ERRATA

       The opinion of this Court issued on April 18, 2008 is amended as follows:

       One page 5, line 18, replace "[Plaintiffs" with "[P]laintiffs"

       On page 8, footnote 2, line 8, replace "[reasonable" with "[r]easonable"

       On page 18, line 11, insert the text below as new footnote number 10 and renumber all
subsequent footnotes accordingly.

        We are not governed by state practice as to the division of labor between judge and jury, even
in diversity cases, see Byrd v. Blue Ridge Rural Elec. Coop., 356 U.S. 525, 538 (1958), but in all
events federal practice likewise lets judges determine whether an agreement is integrated, Merk v.
Jewel Food Stores Div. of Jewel Cos., 945 F.2d 889, 893 (7th Cir. 1991) (applying federal common
law of contracts and holding that "[w]hether a writing is fully integrated is generally a question of
law to be resolved by a court")."